NO. 93-575
            IN THE SUPREME COURT OF THE STATE OF MONTANA




IN RE THE GRANDPARENT
VISITATION OF BRENDAN HUNTER
............................
DONNA PINTO,
           Petitioner and Respondent,
     v.
PAIGE ANDERSON,
           Respondent and Appellant.



APPEAL FROM:     District Court of the Nineteenth Judicial District,
                 In and for the County of Lincoln,
                 The Honorable Robert S. Keller, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                 Paul A. Sandry, Warden, Christiansen, Johnson
                 and Berg, Kalispell, Montana

           For Respondent:
                 David W. Harman, Libby, Montana


                               Submitted on Briefs:     February 17, 1994
                                             Decided:   March 10, 1994
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.
     Paige Anderson     (Paige) appeals from a      decision of the
Nineteenth Judicial District Court, Lincoln County.       The court
ordered that Paige's mother, Donna Pinto (Donna), could enjoy
grandparent visitation with Paige's son, Brendan Hunter.          We
affirm.
     The sole issue on appeal is whether the District Court erred
by issuing its grandparent visitation decree without specifically
setting forth its findings of fact and conclusions of law in the
decree.
     In June 1993, Donna petitioned the court for permanent
grandparent visitation with her grandson.     Donna also moved the
court for temporary visitation during the 1993 summer.
     At a hearing on the motion for temporary visitation, the court
stated that it was prepared to consider evidence and to enter a
permanent order.    Both parties stated that was satisfactory.
     The court issued a grandparent visitation decree after
determining that it would be in Brendan's best interests to visit
with his grandmother and that there is a bonding between the pair.
Paige appeals.


     Did   the   District Court err by    issuing   its grandparent
visitation decree without specifically setting forth its findings
of fact and conclusions of law in the decree?
     ~aigeasserts that the court erred because it
                                 2
     failed to comply with Rule 52(a), M.R.Civ.P. by failing
     to set forth Findings of Fact and Conclusions of Law upon
     which it had based its Order.
Paigels argument is not credible in light of the record and the
plain language of Rule 52(a), M.R.Civ.P.,   which states:
     It will be sufficient if the [court's] findings of fact
     and conclusions of law are stated orally and recorded in
     open court following the close of the evidence or appear
     in an opinion or memorandum of decision filed by the
     court.
After reviewing the record, we hold that the court orally found
facts at the hearing on the motion for temporary visitation and
that its findings and conclusions were properly recorded in open
court.   We conclude that the District Court did not err.
     Af finned.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.




                                         4?
                                         F
                                         Chief Justice
We concur:
                                    March 10, 1994

                             CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


Paul A. Sandry, Esq.
Warden, Christiansen, Johnson & Berg
P.O. Box 3038
Kalispell, MT 59903-3038

David W. Harman
Attorney at Law
120 West Sixth St.
Libby, MT 59923




                                                ED SMITH
                                                CLERK O F THE SUPREME COURT